Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how the specification and claims indicate that the “guide plate” is disposed “in each of the tubes”.  On page 2 and 5, it is indicated the guide plate is a spiral and runs through the pipe and contacts the inner wall of the pipe. However, later it is indicated that the guide plates are in a spiral shape along the inner wall of the pipe.  Therefore, it is unclear whether the spiral guide plate is disposed “in” the tube as in the claims or whether it is in the inner wall of the tube which is different.  Please clarify which is correct.  Further, the specification and claims refer to a “circular arc guide at its top”.  However, such a guide is not identified in the drawings and is therefore, not understood.   Also, as on page 3, it is unclear where the two flaky cutting tools are arranged in a circular arc.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, on lines 2-3, it is unclear how the guide plate is “disposed in” each of the tubes and is in the form of a plate (please depict the plate form).  Note that fig. 3 depicts the guide plate 9 in the inner wall and not in the tube. In claim 2, how do the pipes 3 differ from the tubes of claim 1?  Further, in claim 4, on line 4, it is unclear what “a circular arc” is referring to and “its top” is unclear and undefined.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-3528268,see translation.  As to claim 1, as best understood, DE 3528268 discloses a processing device for sample gases with a heat exchanger as depicted in fig. 7 having multiple heat exchanger tube recesses 172/174/176/178 to accommodate one or more heat exchangers tubes 80 such as that of fig. 4 with tubes (84/86/88) and a guide plate (spring 102/104) disposed in each of the tubes 80, see also translation.  Further, it is noted that the spring is not a plate, per se.  However, flat springs are known and therefore the spring could be designated as a guide plate as a matter of design choice of known expediencies to one of ordinary skill in the art at the time of filing since the spring is disclosed as causing swirling as in the translation.  As to claim 2, note the plurality of pipes 80, as best understood.  As to claim 3, note the inlet from line184 in fig. 8 leading to heat exchanger 186 to outlet line 188.  As to claim 6, note inlet 92 and inlet opening as the entrance.  As to claims 7 and 8, the number of pipes is considered an obvious matter of design choice based on the type of sampling being conducted.
Claim(s) 4-5 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-3528268 as applied to claims 1-3, 6 and 8 above, and further in view of CN-103018073 (Wang et al), see translation.  As to claim 4, as best understood, DE3528268 fails to disclose a coke cleaning mechanism including a rod and cylinder with coke cleaning mechanism with a circular arc.  In a related prior art device, Wang et al disclose a coke removing sampling device along with a coke cleaning rod 13, cylinder 17/18 where the end of the rod appears to be in the form of a “circular arc”.  Inclusion of such a coke cleaning mechanism to the sampling device of DE-3528268 would have been obvious to one of ordinary skill in the art at the time of filing as a matter as a design choice since coke sampling is known to include a coke cleaning mechanism as disclosed by Wang et al in order to maintain a clean sampling point for more accurate sampling.  As to claim 8, the diameter of the pipes is considered a matter of design choice obvious to one ordinary skill in the art at the time of filing based on the type of sampling being performed.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circular arc guide must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art listed on PTO-892 include state of the art heat exchangers in samplers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861                              


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861